Exhibit 32.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of AmREIT, Inc. (the “Company”) on Form10-K for the period ended December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Chad C. Braun, Executive Vice President and Chief Financial Officer, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, in my capacity as an officer of the Company, that, to my knowledge: 1. The Report fully complies with the requirements of section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 1, 2010 /s/ Chad C. Braun Chad C. Braun Executive Vice President and Chief Financial Officer
